Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 15 April 2021.
REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10884661 in view of Shacham (US PG PUB No. 20150074294). 
17/140625
10884661
21. A method for command queuing, comprising:
1. A method for command queuing, comprising:

receiving a command at a memory system from a host, wherein the command includes a command descriptor block; 


determining, at the host device, that one or more of the tasks is ready to execute; and

transmitting, from the host to the memory device, a command to execute the one or more tasks based at least in part on determining that the one or more tasks is ready to execute, wherein the command includes a command descriptor block that configures the memory device to, place the command described by the command descriptor block in a command queue of the memory device, add the command to the command queue of the memory device while a different command that was previously transmitted from the host is concurrently executed in the memory device on a data bus.
placing, in response to receiving the command descriptor block, the command described by the command descriptor block in a command queue of the memory system, wherein the command received from the host on a command line is added to the command queue of the memory system while a different command that was previously received from the host and added to the command queue is concurrently being executed in the memory system on a data bus;

changing the memory system from a Receiving Data state to a Transfer state in response to receiving, from the host, data corresponding to a receive data command; and

changing the memory system from a Sending Data state to the Transfer state in response to transferring, to the host, data corresponding to a send data command from the host, wherein a queue busy bit sent from the memory system to the host while the memory system is in the Transfer state indicates whether the memory system is ready to receive commands from the host.


Claim 1 of the patent recites the corresponding limitations as mapped above except for the identifying and determining step. 
In the same field of endeavor Shacham discloses it is known to check the status of a task and determine one or more tasks is ready. 
It would have been obvious before the effective filing date of the invention to identify and determine one or more tasks is ready as taught by Shacham.
The suggestion/motivation for doing so would have been for the benefit of task management. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 26-29, 33, 35-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  Shin (US PG PUB No. 2015/0199137)
As per claim 21, a method for command queuing, comprising:
identifying, by a host device, a status of one or more tasks via status registers at a memory device (see FIG 8: S240 and [0099]);
determining, at the host device, that one or more of the tasks is ready to execute (see FIG 8: S250 and [0100]); and
transmitting, from the host to the memory device, a command to execute the one or more tasks based at least in part on determining that the one or more tasks is ready to execute (see FIG 8: S250), wherein the command includes a command descriptor block that configures the memory device to, place the command described by the command descriptor block in a command queue of the memory device (see [0103]), add the command to the command queue of the memory device while a different 
As per claim 22, the method of claim 21, 
wherein the command descriptor block includes priority information for the command (see FIG 5A: CMD 44, [023] Priority: “0”).
As per claim 26, the method of claim 21, 
wherein the command descriptor block for the command includes a command operation code, priority information, a task tag, a command argument, a starting address, and a block count (see FIG 5A: CMD 44 Argument)
As per claim 27, the method of claim 21, 
wherein the method includes command queuing using an embedded MultiMediaCard (e. MMC) protocol (see [0004]).
As per claim 28, the method of claim 21, 
wherein the method includes transmitting a ready to transfer command to the memory system from the host (see FIG 8: S225).
As per claim 29, a memory system, comprising: a host; and a memory device coupled to the host, wherein the host is configured to:
identify a status of one or more tasks via status registers at the memory device (see FIG 8: S240 and [0099]);;
determining that one or more of the tasks is ready to execute (see FIG 8: S250 and [0100]);; and
instruct the memory device to place a command that includes a command descriptor block in a command queue (see [0103]), wherein the command is added to the command queue of the memory system while a different command that was previously sent by the host and added to the command queue is concurrently being executed in the memory system on a data bus (see FIG 8: S250 and [0103]).
As per claim 33, the memory system of claim 29, 
wherein the host is configured to send a task management function request command to the memory system and receive a status of each of a number of commands in the command queue from the memory system (see [0103]).
As per claim 35, a method for command queuing, comprising:
identifying, by a host device, a status of one or more tasks via status registers at a memory system (see FIG 3: 313A);
determining, at the host device, that one or more of the tasks is ready to execute (see e.g., FIG 8: S240);
sending, from the host device to the memory system, a first command to execute the one or more tasks, wherein the first command includes a first command descriptor block (see e.g., FIG 8: S250);
instructing, by the host device, the memory system to place the first command in a command queue of the memory system (see FIG 8: S260);
transmitting, from the host device to the memory system, a ready to transfer command to instruct the memory system to execute the first command (see [0100]);
transmitting, from the host device to the memory device, a second command, wherein the second command includes a second command descriptor block (see FIG 8: S290); and
placing, by the memory system, in response to the host device sending the second command descriptor block to the memory system, the second command in the command queue of the memory system while concurrently executing the first command on a data bus (see [0130]).
As per claim 36, the method of claim 35, 
further including placing, by the host device, the second command in the command queue to interrupt the execution of the first command and execute the second 
As per claim 37, the method of claim 35, 
wherein the method includes sending, by the host device to the memory system, a ready to transfer command to execute the second command (see FIG 8: S260 and [0100]).
As per claim 38, the method of claim 37, 
wherein the method includes receiving, at the host device from the memory system, a data transfer request in response to sending, by the host to the memory system, the ready to transfer command, wherein the data transfer request includes a data packet with information allowing for command execution on the host device and the memory system (see e.g., FIG8: S295 and [0103])
As per claim 39, the method of claim 35, 
wherein the method includes sending, by the host device to the memory system, the second command while the first command is being executed via data transfers on a data bus (see [0130]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shin (US PG PUB No. 2015/0199137) in view of Hillier (US PG PUB No. 2006/0090044)
As per claim 23, the method of claim 22, 
However, Shin does not expressly disclose but in the same field of endeavor Brewer discloses 
wherein the priority information includes a parameter that indicates the command is placed in the command queue with highest priority for execution (see Hillier FIG 1: 120 and [0023]: “read operations may have priority over write operations.”).
 It would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues of varying priority as taught by Hillier. 
The suggestion/motivation for doing so would have been for the benefit of managing commands according to priority and order of operation (See Hillier [0023]).
Therefore it would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues for the benefit of managing command according to priority as taught by Hillier. 
As per claim 24, the method of claim 22, 
wherein the priority information includes a parameter that indicates the command is placed in the command queue with chronological priority for execution (see Hillier FIG 1: 135 and [0024]).
 It would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues of varying priority as taught by Hillier. 
The suggestion/motivation for doing so would have been for the benefit of managing commands according to priority and order of operation (See Hillier [0023]).
Therefore it would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues for the benefit of managing command according to priority as taught by Hillier. 
As per claim 25, the method of claim 22, 
wherein the priority information includes a parameter that indicates the command is placed in the command queue without priority for execution (see Hillier FIG 1: 160 and [0023]: “read operations may have priority over write operations.”).
 It would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues of varying priority as taught by Hillier. 
The suggestion/motivation for doing so would have been for the benefit of managing commands according to priority and order of operation (See Hillier [0023]).
Therefore it would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues for the benefit of managing command according to priority as taught by Hillier.
Claim 30-32, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PG PUB No. 2015/0199137) in view of Falanga (US PG PUB No. 2012/0179860)
As per claim 30, Shin discloses the memory system of claim 30, 
However, Shin does not expressly disclose but in the same field of endeavor Falanga discloses
wherein the host is configured to transmit a receive data command to the memory device to instruct the memory device to execute the command, instruct the memory system to transition from a Transfer state to a Receiving Data state, and transfer data to the memory system (see Falanga FIG 2: 12, 16 and [0024]).
It would have been obvious before the effective filling date of the invention to further implement an suspend/resume function as taught by Hasegawa.
The suggestion/motivation for doing so would have been for the benefit of an abort functionality (see Falanga [0015]).
Therefore it would have been obvious before the effective filing date of the invention to further implement an suspend/resume function as taught by Falanga for the benefit of suspend/resume functionality to arrive at the invention as specified in the claims. 
As per claim 31, the memory system of claim 30, 
wherein an error correction code (ECC) operation can be performed of the data transferred to the memory system (see Shin [0084])
As per claim 32, the memory system of claim 29, 
wherein the host is configured to transmit a send data command to the memory device to instruct the memory device to execute the command, instruct the memory system to transition from the Transfer state to the Sending Data state, and receive data from the memory device (see Falanga FIG 2: 12, 16 and [0024]).
As per claim 40, Shin discloses the method of claim 35,
However, Shin does not expressly disclose but in the same field of endeavor Falanga discloses 
the method includes resuming execution of the first command after execution of the second command has commenced (see Falanga [0015]).
 It would have been obvious before the effective filling date of the invention to further implement an suspend/resume function as taught by Hasegawa.
The suggestion/motivation for doing so would have been for the benefit of an abort functionality (see Falanga [0015]).
Therefore it would have been obvious before the effective filing date of the invention to further implement an suspend/resume function as taught by Falanga for the benefit of suspend/resume functionality to arrive at the invention as specified in the claims. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PG PUB No. 2015/0199137) in view of Hasegawa (US PG PUB No. 2013/0067143)
As per claim 34, Shin discloses the memory system of claim 29, 
However, Shin does not expressly disclose but in the same field of endeavor Hasegawa discloses 
wherein the host is configured to transmit a task management function request command to the memory system and instruct the memory system to abort each of a number of commands in the command queue (see Hasegawa FIG 10: S101)
It would have been obvious before the effective filling date of the invention to further implement an abort command as taught by Hasegawa.
The suggestion/motivation for doing so would have been for the benefit of an abort functionality (see Hasegawa [0017]).
Therefore it would have been obvious before the effective filing date of the invention to further implement an abort command as taught by Hasegawa for the benefit of abort functionality to arrive at the invention as specified in the claims. 














DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137